DETAILED ACTION
This action is responsive to the response filed on 06/24/2022. Claims 1-20 are pending in the case. Claims 1, 8 and 14 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Terminal Disclaimer
The terminal disclaimer filed on 06/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application Numbers 17/014,171 and 17/331,558 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Status of the Claims
Applicants remarks on pages 9-10 of the response filed 06/24/2022 regarding the Status of the Claims are noted. Examiner thanks Applicant for their cooperation in resubmitting the claim amendments in the interest of expediting prosecution. Applicant’s amendments are sufficient to overcome the objections to claims 7, 11 and 20, and the rejections of Claims 3, 4, 10, 16 and 17 under 35 USC 112(b). Therefore the corresponding objections and rejections are withdrawn.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 17/016,251, filed September 9, 2020 (See ¶ [0001] of the originally filed specification of the instant application). If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Examiner notes that the instant application is filed after September 16, 2012. However, the reference to Application No. 17/016,251, filed September 9, 2020, appears only in ¶ [0001] of the originally filed specification of the instant application, and does not appear in the ADS filed 05/27/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim Claims 8 and 9, respectively of copending Application No. 17/746,582 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of the instant application contains the same, or similar, limitations other than a slight rewording of the claims that one of ordinary skill in the art would recognize as being obvious variants, as shown below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 8 of the Instant Application, Claim 8 of ‘582 teaches:
A computer-implemented method, comprising: (The computer-implemented method of claim 6, [Claim 8])
analyzing a user interface (UI) at runtime to identify UI element attributes for one or more UI elements, by a robotic process automation (RPA) robot executing on a computing system; (analyzing a UI at runtime, by the RPA robot, to identify UI element attributes; [Claim 8])
comparing the UI element attributes to UI descriptor attributes for an activity of an RPA workflow using one or more initial graphical element detection techniques, by the RPA robot; and (comparing the UI element attributes to UI descriptor attributes for the activity, by the RPA robot, using one or more initial graphical element detection techniques; and [Claim 8])
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period (when a match is not found using the one or more initial graphical element detection techniques during a first time period: [Claim 8] comparing the UI element attributes to UI descriptor attributes for the activity, by the RPA robot, using one or more initial graphical element detection techniques; and [Claim 8])
executing one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, by the RPA robot. (executing, by the RPA robot, one or more additional graphical element detection techniques instead of the one or more initial graphical element detection techniques. [Claim 8] comparing the UI element attributes to UI descriptor attributes for the activity, by the RPA robot, using one or more initial graphical element detection techniques; and [Claim 8])

Regarding Claim 9 of the Instant Application, Claim 9 of ‘582 teaches:
The computer-implemented method of claim 9, (The computer-implemented method of claim 8, [Claim 9])
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the method further comprises: (wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the method further comprises: [Claim 9])
executing, by the RPA robot, one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (executing, by the RPA robot, one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. [Claim 9])

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Butin et al. (US 20100205529 A1, previously cited), hereinafter Butin, in view of Colciago (US 20090167493 A1, previously cited), hereinafter Colciago.

Regarding Claim 1, Butin teaches:
A non-transitory computer-readable medium storing a computer program, the computer program configured to cause at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], a processor 111, an input unit 112, an output unit 113, a memory unit 114, a storage unit 115, and a communication unit 116 [0057], also guidance station 190; The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] machine-readable medium or article which may store an instruction or a set of instructions that, if executed by a machine, cause the machine to perform a method and/or operations described herein [0188])
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and (See FIG. 5, a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches (e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153] The helper 140 may be used as an interactive tutorial and navigation tool for the guided application 150. For example, the user enters a question about using and/or operating the guided application 150 or a feature or function thereof, and the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110… The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] an application is running and an external source or a user requests to perform a particular function, which is performed via providing or inputting or typing in a question, a command, a keyword, a phrase, a menu, voice recognition, tag-oriented navigation, category-oriented navigation, or the like (an "inquiry") into the user interface. The user interface automatically communicates with one or more databases to which it is linked, and outputs a result. The result includes recognition of the input inquiry, and… to actually execute and complete the function that the user is interested in [0051] an instance of the helper 140, or an instance of the script player 152, may support two or more applications running in parallel on device 110 [0082] a single instance of the helper 140 may operate with several concurrently-running guided applications 150 [0091] during runtime [0135])
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques…: (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153])
execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques. (See FIG. 5, the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches (e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153])

As shown above, Butin teaches:
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful [0170] of Butin is made, Butin at least suggests, but may not explicitly disclose:
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: (emphasis added)

However, Colciago teaches:
when a match is not found between… UI element attributes and… UI descriptor attributes of… [an] activity using… one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity… instead of the one or more initial graphical element detection techniques. (in the pre-set period of time (t1) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2, the system proceeds to step 25, in which it prevents the opening of the door 4 and invites the user 6 to show his or her face to the video camera, through video and/or audio messages transmitted by the warning device 12, repeated once or a number of times at regular intervals [0020] the system proceeds to step 26 in which the control system 7 continues to attempt to identify a face from the images captured by the video camera 2 [0021] individual frames captured by the video camera 2 are digitalized  by means of an analogical-to-digital converter 41, so that each frame is represented by a (WxH) pixel matrix [0029], to UI descriptors, e.g. classifier 43 analyses each area of the image, verifying whether there are groups of pixels within them whose brightness and/or colour value could indicate the presence of a face [0032])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, of Butin, to include a first time period, as taught by Colciago, to meet the claim limitations of, when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, with a reasonable expectation of success.

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004]).
Regarding Claim 2, the rejection of Claim 1 is incorporated.
Butin teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques…, (If the OCR was not successful (arrow 551), then the method may include reporting the error (block 555) [0175], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179])
the computer program is further configured to cause the at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], system 100 may include one or more OCR engines, having text and/or image recognition capabilities, for example: an OCR engine 171 associated with the script player 152 and utilized for script playback;... In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities. [0149] the OCR engine 171 may not be able to recognize, in the playback phase, a particular textual item that was recognized and saved during the recording phase ( e.g., due to difference in screen resolution or dimensions). In response, system 100 may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer. [0150], OCR operations [0151], OCR operations[0152], one or more OCR or image recognition algorithms may be used [0153] OCR algorithm may proceed to search for "islands" or batches of inter-connected pixels [0154], the determination that an identified "island" of interconnected pixels represents a particular character may be performed using one or more Neural Networks (NNs) or Artificial Neural Networks (ANNs). [0154], algorithms utilizing NNs may  check whether or not an "island" of interconnected pixel is identical or is sufficiently-similar to a reference pattern, which corresponds to a character [0155] OCR and/or other image analysis [0156])

As shown above, Butin teaches wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination if the OCR was not successful (arrow 551) [0175] of Butin is made, Butin at least suggests, but may not explicitly disclose:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, (emphasis added)

However, Colciago teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period,… execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (If in the pre-set period of time (t2) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2 [0022], the control system 7 sends the images captured by the video camera 2 to the display 8 so that the operators 9 can see the scene in the entrance area 3 and possibly the person 6 who wants to access the video monitored premises, to be able to evaluate whether the person 6 has a suspicious demeanour [0023])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, of Butin, to include a second time period, as taught by Colciago, to meet the claim limitations of, wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, with a reasonable expectation of success.

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein when a match is found, the computer program is further configured to cause the at least one processor to: take an action associated with the activity involving a UI element of the one or more UI elements. (If exactly one relevant screen position was found (arrow 536), then the method may include executing the user action imitation at that screen position (block 538) [0172], if more than one relevant screen position was found (arrow 537), then the method may include executing the user action imitation at the screen position which is the relatively the closest to the original screen position in the recording phase (block 540), [0172] If exactly one relevant text item was found (arrow 561), then the method may include executing the user action imitation at that text item (block 570), [0176], if more than one relevant text items was found (arrow 562), then the method may include executing the user action imitation at the text item which is relatively the closest to the original text item in the recording phase (block 575), [0176])

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the steps of claim 1 are repeated for at least one additional activity. (the script player 152 may feature a next-action preview, allowing the user to see all the time a visual preview of the next step in the played guidance script 151. The user may select, using the toolbar 154, whether or not to display the next action preview. In some embodiments, the default option is not to show the preview, except for playback in a "step-by-step" mode in which the preview is shown as a default [0105], a guidance script 151 may be programmed to wait for window(s) to open or close. For example, during the script recording process, the script recorder 152 may keep tracking the list of opened windows in the guided application 150, and may record any change (e.g., opening or closure of any window) in that list in relation to the action that the user performed and recorded. The script recorder 153 thus knows to automatically add a "Wait for a window to open/close" action in the guidance script 151 being recorded, for example, right after a specific action takes place. For example, if the guided user click on a button in the guided application 150 and as a result a new form opens, the guidance script 151 may contain a "mouse click" action and then a "wait for a window to open/close" action, such that during the replay process this guidance script 151 will not attempt to perform the next actions before the window is actually opened. [0133], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution. [0179] a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153], See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the UI descriptor attributes comprise two or more of (script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] the guidance script 151 may be stored using a textual scripting language, for example, describing the mouse and/or keyboard actions that tale place during the script. Optionally, the guidance script 151 may include, or may be associated with, other types of data, for example, screenshots, animation files, audio files, text files, or the like [0123])
selector attributes, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description ( e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121])
computer vision (CV) attributes, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])
image matching attributes, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159]  saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161])
optical character recognition (OCR) attributes. (analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])

Regarding Claim 6, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the one or more initial graphical element detection techniques, the one or more additional graphical element detection techniques, or both, comprise two or more of (utilize other particular or "atomic" algorithms, which may be used within or as part of other algorithms. [0178] the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110 [0077],  script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153])
a selector technique, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description (e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121] searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
a computer vision (CV) technique, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])
an image matching technique, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159] saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161] guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
an optical character (OCR) technique. (analyzing the rectangle (block 435), searching for text ( e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173])

Regarding Claim 7, the rejection of Claim 1 is incorporated.
Butin, as modified, teaches:
wherein the computer program comprises an RPA robot. (The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] the execution may be fully automatic, such that the helper module entirely performs all the operations required to achieve the function or feature (e.g., the user requests guidance on how to print a document; and the helper module playbacks a guidance script which demonstrates and also performs all the actual operations [0053])

Regarding Claim 8, Butin teaches:
A computer-implemented method, comprising: analyzing a user interface (UI) at runtime to identify UI element attributes for one or more UI elements, by a robotic process automation (RPA) robot executing on a computing system; comparing the UI element attributes to UI descriptor attributes for an activity of an RPA workflow using one or more initial graphical element detection techniques, by the RPA robot; and (See FIG. 5, a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153], See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The helper 140 may be used as an interactive tutorial and navigation tool for the guided application 150. For example, the user enters a question about using and/or operating the guided application 150 or a feature or function thereof, and the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110… The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] an application is running and an external source or a user requests to perform a particular function, which is performed via providing or inputting or typing in a question, a command, a keyword, a phrase, a menu, voice recognition, tag-oriented navigation, category-oriented navigation, or the like (an "inquiry") into the user interface. The user interface automatically communicates with one or more databases to which it is linked, and outputs a result. The result includes recognition of the input inquiry, and… to actually execute and complete the function that the user is interested in [0051] an instance of the helper 140, or an instance of the script player 152, may support two or more applications running in parallel on device 110 [0082] a single instance of the helper 140 may operate with several concurrently-running guided applications 150 [0091] during runtime [0135])
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques…: (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches (e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153])
executing one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, by the RPA robot. (See FIG. 5, the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153])

As shown above, Butin teaches:
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques: executing one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, by the RPA robot.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful [0170] of Butin is made, Butin at least suggests, but may not explicitly disclose:
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: (emphasis added)

However, Colciago teaches:
when a match is not found between… UI element attributes and… UI descriptor attributes of… [an] activity using… one or more initial graphical element detection techniques during a first time period: executing one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity… instead of the one or more initial graphical element detection techniques... (in the pre-set period of time (t1) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2, the system proceeds to step 25, in which it prevents the opening of the door 4 and invites the user 6 to show his or her face to the video camera, through video and/or audio messages transmitted by the warning device 12, repeated once or a number of times at regular intervals [0020] the system proceeds to step 26 in which the control system 7 continues to attempt to identify a face from the images captured by the video camera 2 [0021] individual frames captured by the video camera 2 are digitalized  by means of an analogical-to-digital converter 41, so that each frame is represented by a (WxH) pixel matrix [0029], to UI descriptors, e.g. classifier 43 analyses each area of the image, verifying whether there are groups of pixels within them whose brightness and/or colour value could indicate the presence of a face [0032])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques: executing one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, by the RPA robot, of Butin, to include a first time period, as taught by Colciago, to meet the claim limitations of, when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: executing one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, by the RPA robot, with a reasonable expectation of success.

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 9, the rejection of Claim 8 is incorporated.
Butin teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques…, (If the OCR was not successful (arrow 551), then the method may include reporting the error (block 555) [0175], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179])
executing, by the RPA robot, (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])
one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], system 100 may include one or more OCR engines, having text and/or image recognition capabilities, for example: an OCR engine 171 associated with the script player 152 and utilized for script playback;... In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities. [0149] the OCR engine 171 may not be able to recognize, in the playback phase, a particular textual item that was recognized and saved during the recording phase ( e.g., due to difference in screen resolution or dimensions). In response, system 100 may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer. [0150], OCR operations [0151], OCR operations[0152], one or more OCR or image recognition algorithms may be used [0153] OCR algorithm may proceed to search for "islands" or batches of inter-connected pixels [0154], the determination that an identified "island" of interconnected pixels represents a particular character may be performed using one or more Neural Networks (NNs) or Artificial Neural Networks (ANNs). [0154], algorithms utilizing NNs may  check whether or not an "island" of interconnected pixel is identical or is sufficiently-similar to a reference pattern, which corresponds to a character [0155] OCR and/or other image analysis [0156])

As shown above, Butin teaches wherein when a match is not found using the one or more additional graphical element detection techniques, executing, by the RPA robot, one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination if the OCR was not successful (arrow 551) [0175] of Butin is made, Butin at least suggests, but may not explicitly disclose:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, (emphasis added)

However, Colciago teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, executing… one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (If in the pre-set period of time (t2) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2 [0022], the control system 7 sends the images captured by the video camera 2 to the display 8 so that the operators 9 can see the scene in the entrance area 3 and possibly the person 6 who wants to access the video monitored premises, to be able to evaluate whether the person 6 has a suspicious demeanour [0023])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, of Butin, to include a second time period, as taught by Colciago, to meet the claim limitations of, wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, executing, by the RPA robot, one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, with a reasonable expectation of success.

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 10, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein when a match is found, the method further comprises: taking an action associated with the activity involving a UI element of the one or more UI elements, by the RPA robot. (If exactly one relevant screen position was found (arrow 536), then the method may include executing the user action imitation at that screen position (block 538) [0172], if more than one relevant screen position was found (arrow 537), then the method may include executing the user action imitation at the screen position which is the relatively the closest to the original screen position in the recording phase (block 540), [0172] If exactly one relevant text item was found (arrow 561), then the method may include executing the user action imitation at that text item (block 570), [0176], if more than one relevant text items was found (arrow 562), then the method may include executing the user action imitation at the text item which is relatively the closest to the original text item in the recording phase (block 575), [0176] The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] the execution may be fully automatic, such that the helper module entirely performs all the operations required to achieve the function or feature (e.g., the user requests guidance on how to print a document; and the helper module playbacks a guidance script which demonstrates and also performs all the actual operations [0053])

Regarding Claim 11, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein the method of claim 8 is repeated for at least one additional activity. (the script player 152 may feature a next-action preview, allowing the user to see all the time a visual preview of the next step in the played guidance script 151. The user may select, using the toolbar 154, whether or not to display the next action preview. In some embodiments, the default option is not to show the preview, except for playback in a "step-by-step" mode in which the preview is shown as a default [0105], a guidance script 151 may be programmed to wait for window(s) to open or close. For example, during the script recording process, the script recorder 152 may keep tracking the list of opened windows in the guided application 150, and may record any change (e.g., opening or closure of any window) in that list in relation to the action that the user performed and recorded. The script recorder 153 thus knows to automatically add a "Wait for a window to open/close" action in the guidance script 151 being recorded, for example, right after a specific action takes place. For example, if the guided user click on a button in the guided application 150 and as a result a new form opens, the guidance script 151 may contain a "mouse click" action and then a "wait for a window to open/close" action, such that during the replay process this guidance script 151 will not attempt to perform the next actions before the window is actually opened. [0133], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution. [0179] a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153], See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Regarding Claim 12, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein the UI descriptor attributes comprise two or more of (script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] the guidance script 151 may be stored using a textual scripting language, for example, describing the mouse and/or keyboard actions that tale place during the script. Optionally, the guidance script 151 may include, or may be associated with, other types of data, for example, screenshots, animation files, audio files, text files, or the like [0123])
selector attributes, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description ( e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121])
computer vision (CV) attributes, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])
image matching attributes, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159]  saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161])
optical character recognition (OCR) attributes. (analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning (e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])

Regarding Claim 13, the rejection of Claim 8 is incorporated.
Butin, as modified, teaches:
wherein the one or more initial graphical element detection techniques, the one or more additional graphical element detection techniques, or both, comprise two or more of (utilize other particular or "atomic" algorithms, which may be used within or as part of other algorithms. [0178] the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110 [0077],  script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153])
a selector technique, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description (e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121] searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
a computer vision (CV) technique, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])
an image matching technique, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159] saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161] guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
an optical character (OCR) technique. (analyzing the rectangle (block 435), searching for text ( e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173])

Regarding Claim 14, Butin teaches:
A computing system, comprising: memory storing computer program instructions; and at least one processor configured to execute the computer program instructions, wherein the computer program instructions are configured to cause the at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], a processor 111, an input unit 112, an output unit 113, a memory unit 114, a storage unit 115, and a communication unit 116 [0057], also guidance station 190; The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] machine-readable medium or article which may store an instruction or a set of instructions that, if executed by a machine, cause the machine to perform a method and/or operations described herein [0188])
analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques; and (See FIG. 5, a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153] The helper 140 may be used as an interactive tutorial and navigation tool for the guided application 150. For example, the user enters a question about using and/or operating the guided application 150 or a feature or function thereof, and the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110… The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] an application is running and an external source or a user requests to perform a particular function, which is performed via providing or inputting or typing in a question, a command, a keyword, a phrase, a menu, voice recognition, tag-oriented navigation, category-oriented navigation, or the like (an "inquiry") into the user interface. The user interface automatically communicates with one or more databases to which it is linked, and outputs a result. The result includes recognition of the input inquiry, and… to actually execute and complete the function that the user is interested in [0051] an instance of the helper 140, or an instance of the script player 152, may support two or more applications running in parallel on device 110 [0082] a single instance of the helper 140 may operate with several concurrently-running guided applications 150 [0091] during runtime [0135])
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques…: (See FIG. 5,checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153])
execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques. (See FIG. 5, the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities [0149] may utilize a mechanism which determines partial matches or sufficiently-close matches (e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer [0150], one or more OCR or image recognition algorithms may be used [0153])

As shown above, Butin teaches:
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful [0170] of Butin is made, Butin at least suggests, but may not explicitly disclose:
when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: (emphasis added)

However, Colciago teaches:
when a match is not found between… UI element attributes and… UI descriptor attributes of… [an] activity using… one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity… instead of the one or more initial graphical element detection techniques. (in the pre-set period of time (t1) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2, the system proceeds to step 25, in which it prevents the opening of the door 4 and invites the user 6 to show his or her face to the video camera, through video and/or audio messages transmitted by the warning device 12, repeated once or a number of times at regular intervals [0020] the system proceeds to step 26 in which the control system 7 continues to attempt to identify a face from the images captured by the video camera 2 [0021] individual frames captured by the video camera 2 are digitalized  by means of an analogical-to-digital converter 41, so that each frame is represented by a (WxH) pixel matrix [0029], to UI descriptors, e.g. classifier 43 analyses each area of the image, verifying whether there are groups of pixels within them whose brightness and/or colour value could indicate the presence of a face [0032])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, of Butin, to include a first time period, as taught by Colciago, to meet the claim limitations of, when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques, with a reasonable expectation of success.

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004]).

Regarding Claim 15, the rejection of Claim 14 is incorporated.
Butin teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques…, (If the OCR was not successful (arrow 551), then the method may include reporting the error (block 555) [0175], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179])
the computer program instructions are further configured to cause the at least one processor to: (See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])
execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution [0179] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], system 100 may include one or more OCR engines, having text and/or image recognition capabilities, for example: an OCR engine 171 associated with the script player 152 and utilized for script playback;... In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities. [0149] the OCR engine 171 may not be able to recognize, in the playback phase, a particular textual item that was recognized and saved during the recording phase ( e.g., due to difference in screen resolution or dimensions). In response, system 100 may utilize a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer. [0150], OCR operations [0151], OCR operations[0152], one or more OCR or image recognition algorithms may be used [0153] OCR algorithm may proceed to search for "islands" or batches of inter-connected pixels [0154], the determination that an identified "island" of interconnected pixels represents a particular character may be performed using one or more Neural Networks (NNs) or Artificial Neural Networks (ANNs). [0154], algorithms utilizing NNs may  check whether or not an "island" of interconnected pixel is identical or is sufficiently-similar to a reference pattern, which corresponds to a character [0155] OCR and/or other image analysis [0156])

As shown above, Butin teaches wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques.

Furthermore, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination if the OCR was not successful (arrow 551) [0175] of Butin is made, Butin at least suggests, but may not explicitly disclose:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, (emphasis added)

However, Colciago teaches:
wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period,… execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques. (If in the pre-set period of time (t2) the control system 7 fails to identify a recognisable face in the images captured by the video camera 2 [0022], the control system 7 sends the images captured by the video camera 2 to the display 8 so that the operators 9 can see the scene in the entrance area 3 and possibly the person 6 who wants to access the video monitored premises, to be able to evaluate whether the person 6 has a suspicious demeanour [0023])

Given that Butin teaches:
the speeds of imitated mouse movements are pre-defined (e.g., hard-coded), for example, measured in pixels per second. In some embodiments, the time that passes between two mouse actions may depend on, for example: the screen locations corresponding to the two actions; the screen resolution; the current script play speed; optionally, a pre-defined minimum time period (e.g., if the two mouse actions locations are very close, the time between the two actions will not be less than a pre-defined number of milliseconds); a minimum time between mouse actions for a specific play speed; or the like. (Butin [0107]); and
The tracked and saved data may include, for example, type information ( e.g., keyboard or mouse action), identification information (e.g., which key was pressed), location information (e.g., which item or location was clicked-on by the mouse), timing information (e.g., when exactly was the key pressed or the mouse clicked, in relation to a time-line or in relation to previous and/or subsequent actions), or the like. (Butin [0115]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the, wherein when a match is not found using the one or more additional graphical element detection techniques, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, of Butin, to include a second time period, as taught by Colciago, to meet the claim limitations of, wherein when a match is not found using the one or more additional graphical element detection techniques during a second time period, the computer program is further configured to cause the at least one processor to: execute one or more supplemental graphical element detection techniques instead of the one or more initial graphical element detection techniques and the one or more additional graphical element detection techniques, with a reasonable expectation of success.

One would have been motivated to make such a modification to provide monitoring that is efficient, effective, versatile, practical and simple to produce (Colciago [0004])

Regarding Claim 16, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein when a match is found, the computer program instructions are further configured to cause the at least one processor to: take an action associated with the activity involving a UI element of the one or more UI elements. (If exactly one relevant screen position was found (arrow 536), then the method may include executing the user action imitation at that screen position (block 538) [0172], if more than one relevant screen position was found (arrow 537), then the method may include executing the user action imitation at the screen position which is the relatively the closest to the original screen position in the recording phase (block 540), [0172] If exactly one relevant text item was found (arrow 561), then the method may include executing the user action imitation at that text item (block 570), [0176], if more than one relevant text items was found (arrow 562), then the method may include executing the user action imitation at the text item which is relatively the closest to the original text item in the recording phase (block 575), [0176])

Regarding Claim 17, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein the steps of claim 14 are repeated for at least one additional activity. (the script player 152 may feature a next-action preview, allowing the user to see all the time a visual preview of the next step in the played guidance script 151. The user may select, using the toolbar 154, whether or not to display the next action preview. In some embodiments, the default option is not to show the preview, except for playback in a "step-by-step" mode in which the preview is shown as a default [0105], a guidance script 151 may be programmed to wait for window(s) to open or close. For example, during the script recording process, the script recorder 152 may keep tracking the list of opened windows in the guided application 150, and may record any change (e.g., opening or closure of any window) in that list in relation to the action that the user performed and recorded. The script recorder 153 thus knows to automatically add a "Wait for a window to open/close" action in the guidance script 151 being recorded, for example, right after a specific action takes place. For example, if the guided user click on a button in the guided application 150 and as a result a new form opens, the guidance script 151 may contain a "mouse click" action and then a "wait for a window to open/close" action, such that during the replay process this guidance script 151 will not attempt to perform the next actions before the window is actually opened. [0133], Other suitable operations or sets of operations may be used in accordance with some embodiments. Some operations or sets of operations may be repeated, for example, substantially continuously, for a pre-defined number of iterations, or until one or more conditions are met. In some embodiments, some operations may be performed in parallel, in sequence, or in other suitable orders of execution. [0179] a guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169] script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153], See FIG. 1, System 100 includes a device 110, for example, for example, a desktop computer, a Personal Computer (PC), a laptop computer... [0055], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] checking whether or not the image recognition was successful [0170], If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward [0171] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173], The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077])

Regarding Claim 18, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein the UI descriptor attributes comprise two or more of (script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] the guidance script 151 may be stored using a textual scripting language, for example, describing the mouse and/or keyboard actions that tale place during the script. Optionally, the guidance script 151 may include, or may be associated with, other types of data, for example, screenshots, animation files, audio files, text files, or the like [0123])
selector attributes, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description ( e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121])
computer vision (CV) attributes, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])
image matching attributes, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159]  saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161])
optical character recognition (OCR) attributes. (analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])

Regarding Claim 19, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein the one or more initial graphical element detection techniques, the one or more additional graphical element detection techniques, or both, comprise two or more of (utilize other particular or "atomic" algorithms, which may be used within or as part of other algorithms. [0178] the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110 [0077],  script replaying mechanisms may utilize Optical Character Recognition (OCR) algorithms and/or Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions [0148], In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script [0149] one or more OCR or image recognition algorithms may be used [0153])
a selector technique, (a guidance script151 may be associated with a script display table having one or more parameters, for example: Action ID (e.g., utilizing automatic numbering managed by the script recorder 153, which defines the actions order, and optionally indicating an action inside another action using hierarchically numbered action ID numbers, such as 2.1, 2.2, etc.); Action Visualization; Action Description (e.g., mouse click or double-click, key stroke, mouse and keyboard Combination, guide-bubble display, condition check); Technical Details (e.g., mouse position, window details); or the like [0121] searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
a computer vision (CV) technique, (guidance script 151 may include multiple types of actions that were added during initial creation of the guidance script 151 and/or during subsequent editing of the guidance script 151 [0128], each action may be associated with a suitable visualization. For example, a mouse action may be associated with a screenshot of the area where the action occurs; the screenshot also includes an illustrated image of the cursor. In case of a movement action (e.g., drag and drop), the screenshot may include a visualization or animation of the cursor's movement from the beginning to the end of the action. The image may further include an image of a mouse with the relevant mouse button highlighted. Optionally, the images of the cursor and the mouse may be semitransparent. A keyboard action may be associated with a screenshot of the active field or window at the moment of the key stroke. The screenshot may further include an illustrated image of the key that is stroked. In case of more than one key stroked, a general image of a keyboard (optionally, semi-transparent) may be added. [0129] analyzing the rectangle (block 435), searching for text (e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162])
an image matching technique, and (finding the closest boundary lines surrounding the mouse position (block 425); and saving screenshot(s) of that rectangle (block 430) from the current window state (when mouse is down) and from the window screenshot before the mouse click occurred (e.g., utilizing a previously-saved screenshot of the window, which is saved every time a new window is opened/resized [0159] saving the relative position in the main window of the clicked rectangle/window, including the relative position of the scrollbars and the main window size (block 450). [0161] guidance script [0164], searching for the relevant window in which the action is to be performed [0165], checking whether or not a relevant window was found [0166], using Image Recognition to search, in the relevant window, for an image on which the action is to be performed [0169])
an optical character (OCR) technique. (analyzing the rectangle (block 435), searching for text ( e.g., using OCR) (block 440), and saving any found text (block 445) [0160], scanning ( e.g., using OCR) the surrounding of the window/rectangle (right, left, top, bottom) for any text (block 455), and saving the identified text items and their distance from the window/rectangle (block 460). [0162] the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) [0173])

Regarding Claim 20, the rejection of Claim 14 is incorporated.
Butin, as modified, teaches:
wherein the computer program comprise an RPA robot. (The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically [0077] the execution may be fully automatic, such that the helper module entirely performs all the operations required to achieve the function or feature (e.g., the user requests guidance on how to print a document; and the helper module playbacks a guidance script which demonstrates and also performs all the actual operations [0053])

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. On pages 12-20 of the response Applicant submits that Butin and Colciago fails to disclose, teach, or suggest, both individually and in combination, the limitations of independent claims 1, 8 and 14. Examiner respectfully disagrees, as detailed below.
On page 12-16 of the response and with respect to Claims 1, 8 and 14, Applicant submits that that the cited art fails to disclose, teach, or suggest, both individually and in combination, "compar[ing] the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques", and further submits:
“that there is no comparison of UI element attributes to UI descriptor attributes for an activity of an RPA workflow in Butin et al., as claimed. Rather, per the above, Butin et al. may add an indication of a user action to an "interactive guidance script" associated with a computerized application. One or more OCR engines may be used to recognize text and/or images. There are no RPA workflow activities in Butin et al. Rather, Butin et al. attempts to user OCR to mimic what the user is doing by executing a user action imitation at a text item or position. See FIG. 5. Also, there is no comparison of UI element attributes to UI descriptor attributes. Rather, at best, Butin et al. searches for images and text and then adds an "indication" of an associated user action to an interactive guidance script. Indeed, Butin et al. merely replays a mouse click, for example, of a guidance script rather than performing the claimed runtime comparison. Furthermore, nothing was cited or found in Colciago that cures these deficiencies.”

	Examiner respectfully disagrees.
Examiner notes that ¶¶ [0046], [0047] and [0067] of the originally filed specification of the instant application state, “The automation project enables automation of rule-based processes by giving the developer control of the execution order and the relationship between a custom set of steps developed in a workflow, defined herein as “activities… Each activity may include an action, such as clicking a button, reading a file, writing to a log panel, etc. In some embodiments, workflows may be nested or embedded. Some types of workflows may include, but are not limited to, sequences, flowcharts, FSMs, and/or global exception handlers. Sequences may be particularly suitable for linear processes, enabling flow from one activity to another without cluttering a workflow,” and “a developer uses designer 310 to develop workflows that are executed by robots. Workflows may include user-defined activities 320 and UI automation activities 330.” As shown in the rejection above, Butin teaches playback of a recorded interactive guidance script by way of helper 140. “The helper 140 may be used as an interactive tutorial and navigation tool for the guided application 150. For example, the user enters a question about using and/or operating the guided application 150 or a feature or function thereof, and the helper 140 obtains and presents to the user the interactive guidance and navigation, and actually executes the required operations automatically and instead of the user, based on pre-recorded and pre-stored guidance scripts 151 which may be played-back to the user of device 110… The playback of the guidance script 151 on device 110 may be performed and/or controlled, for example, by a script player 152, e.g., implemented as a module or component of the helper 140, which demonstrates to the user step-by-step how to perform the relevant function and executes the steps on behalf of the user, automatically or semi-automatically” (Butin [0077]). Thus, examiner respectfully submits that Butin sufficiently teaches RPA workflow activities.
Furthermore, Butin teaches that, during the playback of the interactive guidance script on a running application, (e.g. FIG. 5 of Butin, replaying a mouse click of a guidance script), the steps include, using Image Recognition to search, in the relevant window, for an image on which the action is to be performed (block 525), checking whether or not the image recognition was successful (block 530). If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward, and using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545). (Butin [0164]-[0173]). This is a matching of the UI element attributes that are identified at runtime during the playback of the interactive guidance script to the UI element descriptor attributes that are in the recorded interactive guidance script of the workflow activity. For example, in the recording phase, the OCR engine 172 may identify a text item that appears under or near the mouse pointer; and may assist in identifying and/or capturing an image located under or near the mouse pointer, e.g., by determining boundaries. In the playback phase, the OCR engine 171 may be used in order to find on the screen the location of a particular textual item (or image) which appears in the recorded guidance script. Other functions may be performed by OCR engines 171 and/or 172, which may include text and/or image identification capabilities (Butin [0149]). Butin also teaches a mechanism which determines partial matches or sufficiently-close matches ( e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer (Butin [0150]). This appears to correspond to the support in ¶ [0024] of the originally files instant application identified by Applicant of, “In some embodiments, UI descriptors store the attributes of the respective UI element and its parents, e.g., in an Extensible Markup Language (XML) fragment. At runtime, the attributes for the UI elements found in the UI can be searched for matches with attributes for a respective RPA workflow activity, and if an exact match or a “close enough” match is found within a matching threshold, the UI element may be identified and interacted with accordingly. The attributes may include text-based identifiers (IDs), classes, roles, and the like. For CV, the attributes may include the type of the target element and the relation to one or more anchor elements that may be used in a multi-anchor matching approach. For OCR, the attributes may include text in the form of a stored string, for example, and text found via OCR to which the stored string was fuzzy matched during execution. Any suitable attributes and graphical element detection techniques may be used without deviating from the scope of the invention.” In other words, Butin teaches performing Image recognition and OCR during the playback phase on a running application to match UI element attributes of the running application to find a match to the OCR/Image Recognitio that was performed and saved to create UI descriptor attributes in the recorded guidance script to find the correct UI element to perform the action upon.
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims, including “analyze a user interface (UI) at runtime to identify UI element attributes for one or more UI elements; compare the UI element attributes to UI descriptor attributes for an activity of a robotic process automation (RPA) workflow using one or more initial graphical element detection techniques;”.
On pages 16-18 of the response and with respect to Claims 1, 8 and 14, Applicant submits that that the cited art fails to disclose, teach, or suggest, both individually and in combination, "when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period: execut[ing] one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RP A workflow instead of the one or more initial graphical element detection techniques." Examiner respectfully disagrees.
On page 17 of the response, Applicant submits, “Butin et al. does not determine that a match is not found between UI element attributes and UI descriptor attributes of an activity of an RPA workflow, as claimed. Rather, Butin et al. checks at step 530 whether image recognition is successful. See FIG. 5. Assuming arguendo that Butin et al. gives its algorithm a predetermined time to find the image, which is not admitted, this match is still not based on UI element attributes and UI descriptor attributes of an activity of an RPA workflow.” Examiner respectfully disagrees.
As shown above, Butin’s initial graphical element detection techniques include using Image Recognition to search, in the relevant window, for an image on which the action is to be performed (Butin [0169]), which includes Image Recognition algorithms, in order to identify the appropriate place to record and/or play the scripts actions (Butin [0148]), and also may utilize a mechanism which determines partial matches or sufficiently-close matches (e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password"), optionally utilizing a spell-checker or a text similarity analyzer (Butin [0150]). As stated in the rebuttal above, Butin teaches a matching of the UI element attributes that are identified at runtime during the playback of the interactive guidance script to the UI element descriptor attributes that are in the recorded interactive guidance script of the workflow activity. The “checking whether or not the image recognition was successful” in ¶ [0170] of Butin is checking whether the Image Recognition to search, in the relevant window, for an image on which the action is to be performed, was successful. This is matching based on comparison of the identified UI element attributes in the user interface, at runtime, that are compared to the UI descriptor attributes in the recorded interactive guidance script for a given activity, e.g. partial matches or sufficiently-close matches (e.g., a recognized string of "passwor", although it is missing the final character "d" in order to be a correct word in English, may be sufficiently closed to a recorded "password").  If the image recognition was not successful (arrow 531), then the method may proceed with the operations of block 545 and onward (Butin [0171]) and the method may include, for example, using Optical Character Recognition (OCR) to search, in the relevant window, for a text on which the action is to be performed (block 545) (Butin [0173]). Thus, Butin teaches when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques: execute one or more additional graphical element detection techniques that compare the UI element attributes to the UI descriptor attributes for the activity of the RPA workflow instead of the one or more initial graphical element detection techniques. Furthermore, given that that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful of Butin is made, Butin at least suggests, but may not explicitly disclose “when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period:" (emphasis added)
On pages 17-18 of the response, Applicant submits, “Colciago also not determine that a match is not found between UI element attributes and UI descriptor attributes of an activity of an RPA workflow, as claimed. Rather, per the above, if Colciago does not identify a recognizable face in images from a video camera, the user is invited to show his or her face to the video camera to try the process again. There is not disclosure of RPA, UI elements, UI element attributes, or UI descriptors in Colciago. Indeed, Colciago processes images, and not user interfaces.” 
As stated in the rejection and rebuttal above, given that one of ordinary skill in the art would recognize that some period of time would have to elapse before a determination in checking whether or not the image recognition was successful [0170] of Butin is made, Butin at least suggests, but may not explicitly disclose “when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques during a first time period:" (emphasis added). Thus, given the suggestion of a first time period in the determination of “when a match is not found between the UI element attributes and the UI descriptor attributes of the activity using the one or more initial graphical element detection techniques” of Butin, Colciago is used in the combination to teach waiting a period of time when performing a comparison using graphical element detection techniques, before determining that there was no match. While Colciago is directed to a video monitoring system, Colciago is implementing facial recognition on images that are captured by a video camera. Thus, while Colciago may not disclose RPA, or RPA workflow activities, Colciago is performing a comparison of UI element attributes, e.g. individual frames captured by the video camera 2 are digitalized  by means of an analogical-to-digital converter 41, so that each frame is represented by a (WxH) pixel matrix (Colciago [0029]), to UI descriptors, e.g. classifier 43 analyses each area of the image, verifying whether there are groups of pixels within them whose brightness and/or colour value could indicate the presence of a face (Colciago [0032]). Furthermore, Colciago is analogous prior art because it is reasonably to the particular problem with which Applicant is concerned, which is graphical element detection, and improved approaches thereof (¶¶ [0002] and [0003] of the originally filed specification of the instant application).
In response to applicant's argument on pages 18-22 of the response, that Colciago is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Colciago is analogous prior art because it is reasonably to the particular problem with which Applicant is concerned, which is graphical element detection, and improved approaches thereof (¶¶ [0002] and [0003] of the originally filed specification of the instant application).
In regard to the dependent claims, dependent claims 2-7, 9-13 and 15-20 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckett, II et al. (US 20210073095 A1) - A  technique to automatically identify controls used for robotic process automation of a software application including a combination of different identification steps to attempt to identify a control

Hanke et al. (US 10871977 B2) - A method for real-time remediation of a software script includes, during execution of the script, attempting to identify a first user interface (UI) object. In response to failing to identify the first UI object, similarity scores are calculated based on the data of the plurality of UI objects and historical data associated with the first UI object. A second UI object is identified, from the plurality of UI objects, based on the calculated similarity scores.

Rashid et al. (US 20200401431 A1) - A method including, receive a request from a robotic process automation engine to identify a target user interface control element in a webpage represented by a current master data frame, determine that a target user interface control element identifier associated with the target user interface control element is absent in the current DOM, retrieve an archived version of the target user interface control element from an archived master data frame of the webpage, find an equivalent user interface control element within the current master data frame based at least on the archived version of the target user interface control element, and output an equivalent user interface control element identifier associated with the equivalent user interface control element.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179